Name: Commission Regulation (EC) No 1487/98 of 13 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities14. 7. 98 L 196/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1487/98 of 13 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 14. 7. 98L 196/2 ANNEX to the Commission Regulation of 13 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 066 42,2 999 42,2 0707 00 05 052 79,8 999 79,8 0709 90 70 052 34,5 999 34,5 0805 30 10 382 65,1 388 59,0 524 51,8 528 56,2 999 58,0 0808 10 20, 0808 10 50, 0808 10 90 064 89,8 388 72,2 400 91,0 508 96,9 512 67,0 524 88,6 528 71,5 800 232,0 804 120,3 999 103,3 0808 20 50 388 108,1 400 66,8 512 81,7 528 92,8 804 181,6 999 106,2 0809 10 00 052 181,7 064 118,2 999 149,9 0809 20 95 052 320,8 060 147,0 064 223,2 400 281,7 404 476,4 616 155,9 999 267,5 0809 40 05 064 131,1 066 103,7 624 270,8 999 168,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.